Citation Nr: 0740651	
Decision Date: 12/28/07    Archive Date: 01/03/08

DOCKET NO.  04-12 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 40 percent 
for a low back disability.

2.  Entitlement to an initial rating in excess of 40 percent 
for sciatica of the right lower extremity.

3.  Entitlement to service connection for a bilateral hearing 
loss disability.


REPRESENTATION

Appellant represented by:	West Virginia Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 2000 to March 
2003.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina, which, in pertinent part, 
granted service connection for a low back disability and 
assigned a 10 percent initial disability evaluation, 
effective March 16, 2003, and denied entitlement to service 
connection for a bilateral hearing loss disability.

In a December 2006 rating decision, an increased rating of 40 
percent was assigned for the veteran's low back disability, 
effective from the original date of service connection, March 
16, 2003.  A veteran is generally presumed to be seeking the 
maximum benefit allowed by law and regulation, and a claim 
remains in controversy where less than the maximum available 
benefit is awarded.  AB v. Brown, 6 Vet. App. 35 (1993).  
Therefore, the claim for a higher initial evaluation for a 
low back disability remains before the Board.

In addition, the veteran was granted service connection and a 
40 percent evaluation for sciatica of the right lower 
extremity in the December 2006 rating decision, effective 
March 16, 2003.  While the veteran has not perfected a 
separate appeal with respect to this issue, as the 40 percent 
rating was assigned to compensate for the neurological 
manifestation of his low back disability, it is considered 
part of the appeal for a higher initial rating for his low 
back condition and is therefore properly before the Board.  

The question of entitlement to a higher initial rating for 
the low back disability including sciatica of the lower 
extremities on an extraschedular basis, and entitlement to 
service connection for hearing loss and TDIU, will be 
considered in the Remand section of this decision, and are 
REMANDED to the RO via VA's Appeals Management Center (AMC).


FINDINGS OF FACT

1.  Throughout the period of this claim, the veteran's low 
back disability has been manifested by severe limitation of 
motion.

2.  At no time during the period of this claim has the low 
back disability been manifested by unfavorable ankylosis of 
the entire thoracolumbar spine; the veteran has not 
experienced incapacitating episodes consisting of physician 
prescribed bed rest. 

3.  Throughout the period of this claim, the veteran's right 
sciatic nerve impairment has most nearly approximated 
moderately severe than severe with marked muscle atrophy.

4.  Throughout the period of this claim, the veteran has had 
incomplete paralysis of the left sciatic nerve that more 
nearly approximates the mild than moderate level.


CONCLUSIONS OF LAW

1.  The schedular criteria for an initial disability rating 
in excess of 40 percent rating for a low back disability have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.71a, 38 C.F.R. § 4.71a, Diagnostic Codes 5289, 5292, 5293, 
5295 (2003); 38 C.F.R. §§ 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5235-5243 (2007). 

2.  The schedular criteria for an initial rating in excess of 
40 percent for the veteran's sciatic nerve impairment of the 
right lower extremity have not been met.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 4.7, 4.14, 4.124a, Diagnostic Code 8520 (2007).

3.  The veteran's low back disability warrants a separate 
disability rating of 10 percent from March 16, 2003, based on 
sciatic nerve impairment of the left lower extremity.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.7, 4.14, 4.124a, Diagnostic 
Code 8520. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007) redefined VA's duty to assist the veteran 
in the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

With respect to the veteran's claims for increased ratings, 
this appeal arises from disagreement with the initial 
evaluation following the grant of service connection.  The 
courts have held that once service connection is granted the 
claim is substantiated, additional VCAA notice is not 
required; and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).

In any event, in a letter issued in May 2006, subsequent to 
the initial adjudication of the claims, the RO notified the 
veteran of the evidence needed to substantiate his claims.  
The letter also satisfied the second and third elements of 
the duty to notify by informing the veteran that VA would try 
to obtain medical records, employment records, or records 
held by other Federal agencies, but that he was nevertheless 
responsible for providing any necessary releases and enough 
information about the records to enable VA to request them 
from the person or agency that had them.

With respect to the fourth element of the VCAA notice, 
although the RO did not specifically request that the 
appellant submit all pertinent evidence in his possession, it 
did inform him of the evidence that would be pertinent and 
requested him to submit such evidence or provide VA with the 
information and authorization necessary for VA to obtain the 
evidence on the veteran's behalf.  These statements served to 
advise the veteran to submit any evidence in his possession 
pertinent to the claims on appeal.

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006). 

The veteran was notified of all the elements of the Dingess 
notice by the May 2006 letter.  The timing deficiency in the 
VCAA notices were cured by readjudication of the claims after 
the notice was provided.  Mayfield.

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the veteran, 
including service medical records, records from the Social 
Security Administration, and private medical records.  

The veteran was provided proper VA examinations to determine 
the severity of the manifestations of his low back 
disability.

VA attempted to afford the veteran VA examinations for his 
hearing loss claim in February 2003, September 2003, and 
March 2004, but the veteran did not report for these 
examinations.  He has offered

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.

Increased Rating Claims

Legal Criteria

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2007).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned. 
38 C.F.R. § 4.7 (2007).

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2007).

In evaluating a disability, the Board considers the current 
examination reports in light of the whole recorded history to 
ensure that the current rating accurately reflects the 
severity of the condition.  The Board has a duty to 
acknowledge and consider all regulations that are potentially 
applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
The medical as well as industrial history is to be 
considered, and a full description of the effects of the 
disability upon ordinary activity is also required.  38 
C.F.R. §§ 4.1, 4.2, 4.10.

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45, pertaining to functional impairment. The Court 
has instructed that in applying these regulations VA should 
obtain examinations in which the examiner determined whether 
the disability was manifested by weakened movement, excess 
fatigability, incoordination, flare-ups or pain. Such inquiry 
is not to be limited to muscles or nerves. These 
determinations are, if feasible, to be expressed in terms of 
the degree of additional range-of-motion loss due to any 
weakened movement, excess fatigability, incoordination, 
flare-ups or pain. DeLuca v. Brown, 8 Vet. App. 202 (1995); 
see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 
C.F.R. § 4.59.

During the period of this claim, the criteria for evaluating 
disabilities of the spine were revised.  Under the interim 
revised criteria of Diagnostic Code 5293, effective September 
23, 2002, intervertebral disc syndrome is evaluated 
(preoperatively or postoperatively) either on the total 
duration of incapacitating episodes over the past 12 months, 
or by combining under 38 C.F.R. § 4.26 (combined rating 
tables) separate evaluations of its chronic orthopedic and 
neurologic manifestations along with evaluations for all 
other disabilities, which ever method results in the higher 
evaluation.  A 60 percent evaluation is assigned for 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.  A 40 percent evaluation is 
assigned for incapacitating episodes having a total duration 
of at least 4 weeks, but less than 6 weeks, during the past 
12 months.  A 20 percent evaluation is assigned for 
incapacitating episodes having a total duration of at least 2 
weeks, but less than 4 weeks, during the past 12 months.

Note 1 provides that for the purposes of evaluations under 
Diagnostic Code 5293, an incapacitating episode is a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and 
neurological manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.  Note 2 
provides that when evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurological disabilities 
separately using evaluation criteria for the most appropriate 
neurological diagnostic code or codes. 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003).

Under the criteria in effect prior to September 26, 2003, 
lumbosacral strain warrants a 40 percent evaluation when 
manifested by listing of the whole spine to the opposite 
side; positive Goldthwaite's sign, marked limitation of 
forward bending in a standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2003).

Under the criteria in effect prior to September 26, 2003, 
limitation of motion of the lumbar spine warrants a 20 
percent evaluation if it is moderate, or a 40 percent 
evaluation if severe.  38 C.F.R. § 4.71a, Diagnostic Code 
5292 (2003).  

Ankylosis of the lumbar spine warrants a 40 percent 
evaluation if it is at a favorable angle or a 50 percent 
evaluation if it is at an unfavorable angle.  38 C.F.R. § 
4.71a, Diagnostic Code 5289 (2003).

Under the criteria effective September 26, 2003, lumbosacral 
disabilities are to be evaluated under the general rating 
formula for rating diseases and injuries of the spine 
(outlined below).  38 C.F.R. § 4.71a, Diagnostic Codes 5237 
(2007).  Intervertebral disc syndrome will be evaluated under 
the general formula for rating diseases and injuries of the 
spine or under the formula for rating intervertebral disc 
syndrome based on incapacitating episodes (outlined above), 
whichever method results in the higher evaluation when all 
disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5243 (2007).

Under the general rating formula for rating diseases and 
injuries of the spine, effective September 26, 2003, with or 
without symptoms such as pain, stiffness or aching in the 
area of the spine affected by residuals of injury or disease, 
the following ratings will apply.  A 40 percent evaluation is 
warranted if forward flexion of the thoracolumbar spine is to 
30 degrees or less or if there is favorable ankylosis of the 
entire thoracolumbar spine.  A 50 percent evaluation is 
warranted for unfavorable ankylosis of the entire 
thoracolumbar spine and a 100 percent evaluation is warranted 
for ankylosis of the entire spine. 

Disability involving a neurological disorder is ordinarily to 
be rated in proportion to the impairment of motor, sensory, 
or mental function.  When the involvement is wholly sensory, 
the rating should be for the mild, or, at most, the moderate 
degree.  38 C.F.R. §§ 4.120, 4.124a (2007).  

Complete paralysis of the sciatic nerve warrants an 80 
percent evaluation; with complete paralysis of the sciatic 
nerve, the foot dangles and drops, no active movement of the 
muscles below the knee is possible, and flexion of the knee 
is weakened or (very rarely) lost.  Incomplete paralysis of 
the sciatic nerve warrants a 60 percent evaluation if it is 
severe with marked muscular dystrophy, a 40 percent 
evaluation if it is moderately severe, a 20 percent 
evaluation if it is moderate or a 10 percent evaluation if it 
is mild.  38 C.F.R. § 4.124a, Diagnostic Code 8520 (2007).
In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then current severity of the disorder.  In 
Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the initial evaluation period.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Factual Background

In response to the veteran's claim for service connection, he 
was provided a VA examination in February 2003.  He reported 
constant pain radiating from his back into both his legs with 
the left slightly greater in intensity than the right.  He 
denied having incapacitating episodes and stated that he had 
missed seven days of work due to his low back disability 
within the past year.  Neurological examination of the lower 
extremities indicated grossly intact sensation to light 
touch, pinprick, and vibratory sensation.  

The veteran's feet were without signs of abnormal 
weightbearing and he did not require assistive devices for 
walking.  His gait was normal.  Upon physical examination of 
the lumbar spine, there was no evidence of radiation of pain 
on movement, muscle spasm, or tenderness.  Straight leg 
raising test was negative bilaterally.  Range of motion 
testing showed flexion to 75 degrees, extension to 15 
degrees, right and left lateral flexion to 20 degrees, and 
right and left rotation to 30 degrees.  The veteran 
experienced pain at the extremes of all ranges of motion.  

Range of motion was additionally limited by pain, but not 
fatigue, weakness, lack of endurance, or incoordination.  X-
rays of the lumbar spine were normal.  The diagnosis was 
lumbar disc disease with evidence of neuroforaminal narrowing 
by previous MRI in October 2002 and residual limitation of 
motion.  The examiner also noted that the veteran had some 
evidence of intervertebral disc syndrome, but had no 
incapacitating episodes.  

The record also contains a November 2003 examination report 
from the West Virginia Disability Determination Service.  At 
that time, the veteran complained of lumbosacral pain 
radiating to the left and right knees.  He reported that he 
was able to sit for 30 minutes and stand and walk for 15 
minutes.  The veteran stated that his low back pain was 
aggravated by his level of activity.  

Range of motion of the lumbar spine was to 30 degrees of 
flexion, 0 degrees extension, and to 15 degrees of left and 
right lateral flexion.  The veteran had slightly decreased 
heel-to-toe walk on the left.  Straight leg raising was 
positive on the right at 40 degrees and on the left at 30 
degrees.  There was crossover on straight leg to the left 
with straight leg raising on the right.  Lower extremity 
strength was 5/5 on the right and 4/5 on the left.   The 
diagnosis was a herniated nucleus pulposus with positive 
straight legs bilaterally with crossover to the left.  

Outpatient treatment records from the VA Medical Center 
(VAMC) show that the veteran's spine was examined in December 
2004.  His back was noted to have a normal contour.  Flexion 
was to 45 degrees, with right lateral flexion to 20 degrees 
and left lateral flexion to 30 degrees.  Straight leg raising 
was negative.  The diagnosis was lumbar degenerative disk 
disease.

In conjunction with his claim for Social Security 
Administration (SSA) benefits, the veteran was provided an 
independent medical examination in February 2005.  He 
reported having increased pain and marked limitation in his 
ability to walk or sit for extended periods of time.  He 
described radiating pain down his left leg to his foot.  The 
veteran was noted to limp slightly, favoring his left leg.  
He was unable to squat or heel-to-toe walk.  

Upon physical examination, flexion was to 20 degrees with 
side to side movement to 10 degrees bilaterally.  There was a 
slight decrease in the sensation of fine touch on the outer 
aspects of the left foot along with a light decrease in the 
strength of the left lower extremity.  Reflexes were slightly 
decreased in the left leg compared to the right.  A loss of 
lumbar lordosis was noted with significant tenderness 
accompanied by paravertebral muscle spasm.  Straight leg 
raising was limited to 20 degrees bilaterally.  The 
impression was lumbar myelopathy.  The examiner concluded 
that the veteran had severe degenerative joint disease of the 
lumbar spine causing severe pain and weakness.  He also found 
that the impairment precluded the veteran from engaging in 
any significant physical activity.  

The veteran's most recent VA examination was conducted in 
October 2006.  He reported being unable to work due to his 
low back and leg pain.  He stated that his low back pain went 
down both legs, but mostly on the right side, and was also 
associated with occasional numbness.  The veteran noted that 
he experienced flare-ups of pain with any activity that 
involved bending over.  He also described having episodes of 
severe limitation of motion and severe functional impairment 
in the morning, as well as several periods a month of pain so 
severe that he was unable to get out of bed.  

The veteran was not impaired in his activities of daily 
living other than being unable to tie his shoes on some 
mornings and being unable to work.  Upon physical 
examination, the examiner noted that the veteran did not walk 
with a limp and did not appear to be in severe distress.  

Thoracolumbar flexion was to 45 degrees, but on repetition 
was reduced by 5 degrees to 40 degrees.  Extension was to 18 
degrees and the veteran was able to tilt 25 degrees each way 
and rotate 30 degrees bilaterally.  Motion testing was 
painful.  The veteran was able to stand on his tiptoes and 
stand on his heels indicating no severe muscle weakness.  In 
the sitting position, straight leg raising on the right side 
produced pain down the back of the right thigh at full knee 
extension.  The right calf muscle was atrophied by 2 
centimeters (cm) compared to the left.  In the supine 
position, straight leg raising was positive on the right side 
for posterior thigh pain when the leg was elevated 45 degrees 
off the table.  

There was no objective sensory loss in the legs.  Lumbar X-
rays indicated no abnormality and no spondylolisthesis.  
Alignment was good and the disc spaces were well preserved.  
The diagnosis was herniated lumbar discs causing nerve root 
impingement in the right leg.  This would not be seen on an 
X-ray, but would be visible on a MRI or CT scan.  The major 
manifestations of the disc herniation were atrophy in the 
right leg, numbness down the right leg, and back and right 
sciatic pain.  

Analysis

The veteran is currently receiving the maximum rating allowed 
under old Diagnostic Codes 5292 and 5295 for lumbosacral 
strain and limitation of motion of the lumbar spine.  

While a rating of 50 percent is available under both the 
former and current rating criteria for ankylosis of the 
lumbar spine, the medical evidence consistently demonstrates 
that the veteran retains some useful motion of the low back.  
In this regard, the Board notes that the veteran's most 
severe limitation of motion was measured at his February 2005 
medical examination for SSA compensation.  At that time, 
flexion was to 20 degrees and side to side bending was to 10 
degrees.  The examiner noted that the veteran's low back 
impairment precluded him from engaging in any significant 
physical activity, but at the v most recent VA examination in 
October 2006, flexion was only reduced by an additional 5 
degrees to 40 degrees following repetitive motion testing.  
Therefore, it is clear that the veteran retains some useful 
motion of his spine.  In fact, the medical evidence is 
negative for any findings of ankylosis in the veteran's back.  

The veteran has been diagnosed with degenerative disc 
disease.  While he has stated that flare-ups of his low back 
disability have resulted in pain so severe that he is unable 
to get out of bed, the veteran has not alleged, and the 
record does not show, that he has experienced any 
incapacitating episodes requiring bedrest prescribed by a 
physician.  

In addition, the February 2003 VA examiner found that 
although the veteran had some evidence of intervertebral disc 
syndrome, he had no incapacitating episodes.  Therefore, the 
veteran is not entitled to an increased rating under 
Diagnostic Code 5293 (2003), or 5243 (2007).  While the Board 
has considered the veteran's complaints of low back pain, 
especially during flare-ups, the medical evidence of record 
does not support a higher rating under the former or current 
rating criteria for the functional impairment of his low back 
disability.

Turning to the neurological manifestations of the veteran's 
low back disability, the Board finds that an evaluation in 
excess of 40 percent is not warranted for sciatic impairment 
of the right lower extremity.  

The evidence establishes the presence of moderately severe 
incomplete paralysis of the right lower extremity throughout 
the evaluation period.  A 60 percent rating is not 
appropriate as none of the medical evidence shows that his 
incomplete paralysis has more nearly approximated severe with 
marked muscle atrophy than.  Specifically, during his October 
2006 VA examination, although the right calf was atrophied 
compared to the left, the difference was only 2 cm and there 
was no objective sensory loss in the right lower extremity.  

There was also no evidence of severe muscle weakness.  
Therefore, the Board concludes that the preponderance of the 
evidence establishes that throughout the entire claims 
period, the veteran's lumbar spine disability has resulted in 
neurological impairment of the right lower extremity that 
most nearly approximates moderately severe and an increased 
evaluation is not warranted under Diagnostic Code 8520.

The Board finds that the medical evidence of record does 
support a separate 10 percent rating for impairment of the 
left extremity from March 16, 2003, the original date of 
service connection for the veteran's low back disability.  

The Board notes that the veteran has consistently complained 
of pain radiating down his left leg from his low back, and 
during his February 2005 SSA examination, fine touch 
sensation was slightly decreased on the outer aspect of his 
left foot and the left lower extremity had lightly decreased 
strength compared to the right.  Left lower extremity 
reflexes were also slightly decreased.  Therefore, a separate 
10 percent rating for mild incomplete paralysis of the left 
sciatic nerve is warranted from March 16, 2003.  

An increased rating of 20 percent for moderate incomplete 
paralysis is not warranted for any period of the claim.  In 
this regard, the Board notes that at the veteran's most 
recent VA examination in October 2006 there was no objective 
evidence of sensory loss in either leg and the examiner found 
that the manifestations of the veteran's disc herniation were 
limited to the right lower extremity.  Similarly, sensation 
of the lower extremities was intact at the veteran's initial 
February 2003 VA examination.  Therefore, a separate 10 
percent rating for mild incomplete paralysis of the left 
lower extremity is warranted effective March 16, 2003.  





							(CONTINUED ON NEXT PAGE)
ORDER

An initial schedular rating in excess of 40 percent for the 
orthopedic manifestations of a low back disability is denied.

An initial schedular rating in excess of 40 percent for 
sciatica of the right lower extremity is denied.

A separate schedular 10 percent rating for sciatica of the 
left lower extremity is granted effective March 16, 2003.


REMAND

In exceptional cases where the schedular evaluation is found 
to be inadequate, pursuant to 38 C.F.R. § 3.321(b)(1), the 
Under Secretary for Benefits or the Director of VA's 
Compensation and Pension Service may approve an extra-
schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities.  The governing norm in these 
exceptional cases is:  A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards. 

In Floyd v. Brown, 9 Vet. App. 88, 95 (1996), where the Board 
had purported to grant an extra-schedular rating, the Court 
stated that a claim for an extra-schedular rating must be 
sent by the Board to those "officials who possess the 
delegated authority to assign such a rating in the first 
instance," but held that the Board's failure to so refer to 
such officials constituted harmless error.  As Floyd 
specifically noted, the "regulation does not preclude the 
Board from considering whether referral to the appropriate 
first-line officials is required."  Ibid.  Moreover, the 
Court has not read the regulation as precluding the Board 
from affirming an RO conclusion that a claim does not meet 
the criteria for submission pursuant to 38 C.F.R. § 
3.321(b)(1), or from reaching such a conclusion on its own.  
Bagwell v. Brown, 9 Vet. App. 337, 338 (1996).  The question 
of an extra-schedular rating is a component of the 
appellant's claim for an increased rating, Floyd, 9 Vet. App. 
at 96

In the instant case the veteran has been awarded Social 
Security disability benefits on the basis of the service 
connected low back disability.  This award suggests marked 
interference with employment.  The Board is required to 
remand this aspect of the appeal, so that the claim can be 
referred to the appropriate first line authority for 
consideration of an extraschedular rating. 

Service medical records indicate that the veteran was found 
to have a hearing loss disability on audiology examinations.  
The veteran filed his claim for service connection prior to 
discharge from service, and has reported symptoms of hearing 
loss since service.  An examination is needed to determine 
whether the veteran has a current hearing loss disability.  
See Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 1998) 
(providing that a showing of current disability is necessary 
to grant service connection).

The RO attempted to afford the veteran a VA audiology 
examination on several occasions, but the veteran failed to 
report.  The veteran has stated that he was unable to attend 
the most recently scheduled VA examination and that when he 
attempted to contact VA to reschedule the examination he was 
disconnected.  The veteran has not been provided with the 
provisions of 38 C.F.R. § 3.655 (2007).  This regulation 
provides that if a veteran fails without good cause to report 
for an examination scheduled in conjunction with an original 
claim, the claim will be decided on the basis of the evidence 
of record.  The record does not include any of the letters 
notifying the veteran of the examinations, and the veteran 
was not specifically told why the examinations were needed.  
Absent such notice, a decision on the claim could not 
withstand judicial review.

In a December 2003 rating decision, the RO denied entitlement 
to service connection for TDIU.  In January 2004, the veteran 
submitted a statement in which he argued both that he had not 
claimed entitlement to TDIU, and that his service connected 
disabilities prevented him from working.  This statement is 
construed as disagreeing with the denial of TDIU.  The RO has 
not issues a statement of the case in response to the notice 
of disagreement, and the issue must be remanded for the 
issuance of such a statement of the case.  Manlincon v. West, 
12 Vet. App. 238 (1999).

Accordingly, the claim is REMANDED for the following:

1.  Afford the veteran an audiology 
examination to determine whether he 
currently has hearing loss disability as 
defined by VA.  The examiner should 
review the claims folder.  The examiner 
should also provide an opinion as to 
whether it is at least as likely as not 
(50 percent probability or more) that any 
current hearing loss had its onset in 
service or is otherwise related to a 
disease or injury in service.

The veteran is advised that this 
examination is needed to determine 
whether he has a current hearing loss 
disability.  Failure without good cause 
to report for this examination could 
result in the denial of the claim.  
38 C.F.R. § 3.655.

2.  If the veteran fails without good 
cause to report for the examination, a 
copy of the letter notifying him of the 
examination should be associated with the 
claims folder.

3.  The issues of entitlement to higher 
initial rating for low back and sciatic 
nerve disabilities on an extraschedular 
basis, should be referred to VA's 
Director of Compensation and Pensions or 
to the Under Secretary for Benefits in 
accordance with 38 C.F.R. § 3.321(b).

4.  Issue a statement of the case with 
regard to the issue of entitlement to 
TDIU.  Certify this issue to the Board 
only if the veteran submits a 
satisfactory substantive appeal.

5.  If any benefit for which an appeal 
has been perfected remains denied, issue 
a supplemental statement of the case 
before returning the case to the Board, 
if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


